DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on October 1, 2021.  Claims 1, 8, 11 have been amended.  Claims 1-20 are pending and an action on the merits is as follows.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Droge et al (US 5020789).
 Re 1, Droge discloses a media rotation mechanism (301) comprising: a housing defining a first opening and a second opening (15 and 19) located at an angle relative to the first opening 
RE 2, further comprising a limit switch (309) in electrical communication with the rotation motor, the limit switch arranged to limit rotation of the media receiver in a first direction or a second direction (col 4 ln 56-58).
RE 3, further comprising: a track (not shown) mechanically coupled to the media receiver (301); and a translation motor (not shown) operative to translate the media receiver from a third position to a fourth position along the track (col 4 ln 43-45, 62-63).
RE 4, further comprising a limit switch in electrical communication with the translation motor, the limit switch arranged to limit translation of the media receiver between the third position and the fourth position (col 4 ln 43-45, 62-63).
RE 5, wherein the translation motor (not shown, col 4 ln 43-45, 62-63) is a stepper motor, these are well known in the art as a design choice (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).
RE 6, wherein the rotation motor (303) is a stepper motor, these are well known in the art as a design choice (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Droge in view of Graef et al (US 7240829).
Re 11, Droge discloses a media terminal (101) comprising: a media recycler (13) defining a media recycler opening (15); and a media rotation mechanism (301) located adjacent to the media recycler opening, the media rotation mechanism comprising: a media receiver defining a media receiver opening (113), and a rotation motor (303) operative to rotate the media receiver 
Droge fails to disclose a shutter located adjacent the media receiver and arranged at an angle to the media recycler opening.
However, Graef teaches an ATM that includes a gate (410/430) movable between an open position to exchange currency notes to or from a user and closed position blocking the opening, and angled relative to the transport device (402) (Fig 28-34, col 31 ln 62- col 32 ln 29).  The transport device rotating positions under the control of a machine controller (col 32 ln 30-48).
Given the teachings of Graef, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media terminal of Droge with a shutter.
Doing so would shield the internal components of the ATM from the customer.

RE 12, Droge as modified by Graef discloses a media terminal further comprising a limit switch (309) in electrical communication with the rotation motor, the limit switch arranged to limit rotation of the media receiver in a first direction or a second direction (col 4 ln 56-58).
RE 13, Droge as modified by Graef discloses a media terminal further comprising: a track (not shown) mechanically coupled to the media receiver (301); and a translation motor (not shown) operative to translate the media receiver from a third position to a fourth position along the track (col 4 ln 43-45, 62-63).

RE 15, Droge as modified by Graef discloses a media terminal wherein the translation motor (not shown, col 4 ln 43-45, 62-63) is a stepper motor, these are well known in the art as a design choice (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).
RE 16, Droge as modified by Graef discloses a media terminal wherein the rotation motor (303) is a stepper motor, these are well known in the art as a design choice (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).
RE 8, 18, Droge as modified by Graef discloses a media terminal further comprising: a processor in electrical communication with the rotation motor; and a memory storing instructions that, when executed by the processor, cause the processor to perform actions comprising transmitting a rotation signal to the rotation motor, the rotation signal operative to activate the rotation motor and cease transmitting the rotation signal upon the media receiver rotating 90 degrees about a single axis (D: Fig 13-14, col 4 ln 40-68; G: col 32 ln 30-48).
RE 9, 19, Droge as modified by Graef discloses a media terminal further comprising: a limit switch; a processor in electrical communication with the rotation motor (303) and the limit switch; and a memory storing instructions that, when executed by the processor, cause the processor to perform actions comprising: transmitting a rotation signal to the rotation motor, the rotation signal operative to activate the rotation motor, receiving an interruption signal from the 
RE 10, 20, Droge as modified by Graef discloses a media terminal wherein the actions further comprise deskewing a plurality of media objects (G: col 32 ln 30-48).


Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive. Applicant argues Droge appears to disclose a carrier 111 that rotates about multiple axes. The Office agrees. However, the embodiment with carrier 301 rotates about a single axis. 

Allowable Subject Matter
Claims 7, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art disclose, teach, or suggest at least a turntable mechanically coupled to the rotation motor and the media receiver.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887